[Cite as State v. Morrison, 2022-Ohio-104.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                               ASHTABULA COUNTY

STATE OF OHIO,                                  CASE NOS. 2021-A-0039
                                                          2021-A-0040
                 Plaintiff-Appellee,                      2021-A-0041
                                                          2021-A-0043
         -v-
                                                Criminal Appeals from the
HENRY C. MORRISON,                              Court of Common Pleas

                 Defendant-Appellant.
                                                Trial Court Nos. 2021 CR 00405
                                                                 2021 CR 00349
                                                                 2021 CR 00096
                                                                 2021 CR 00078



                                        MEMORANDUM
                                          OPINION

                                     Decided: January 18, 2022
                                   Judgment: Appeals dismissed


 Colleen Mary O’Toole, Ashtabula County Prosecutor, 25 West Jefferson Street,
 Jefferson, OH 44047 (For Plaintiff-Appellee).

  Henry C. Morrison, pro se, PID# A783322, North Central Correctional Institution,
  P.O. Box 1812, Marion, OH 43302 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

         {¶1}    On December 9, 2021, appellant, Henry C. Morrison, pro se, filed a notice

of appeal in Ashtabula C.P. No. 2021 CR 00405 (11th Dist. No. 2021-A-0039) and 2021

CR 00349 (11th Dist. No. 2021-A-0040) from the trial court’s October 12, 2021 sentencing

entry.
       {¶2}   On the same date, appellant filed a notice of appeal in 2021 CR 00096 (11th

Dist. No. 2021-A-0041) and 2021 CR 00078 (11th Dist. No. 2021-A-0043) from the trial

court’s September 17, 2021 sentencing entry.

       {¶3}   The appeals were consolidated by this court on December 23, 2021.

       {¶4}   A timely notice of appeal was due in 2021-A-0039 and 2021-A-0040 no later

than November 12, 2021, which was not a holiday or weekend. Thus, the appeals are

untimely filed by 27 days.

       {¶5}   A timely notice of appeal was due in 2021-A-0041 and 2021-A-0043 by

October 18, 2021, which was not a holiday or weekend. Thus, the appeals are untimely

filed by approximately one and one-half months.

       {¶6}    “* * * [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).

       {¶7}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶8}   “(a) Criminal proceedings; * * *

       {¶9}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set forth the reasons for the failure of the appellant to perfect an appeal as of right *

* *.” App.R. 5(A).

       {¶10} Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).            Thus, this court is without



                                              2

Case Nos. 2021-A-0039, 2021-A-0040, 2021-A-0041, 2021-A-0043
jurisdiction to consider his appeals. Appellant has a remedy of filing an untimely criminal

appeal under App.R. 5(A).

      {¶11} Appeals dismissed, sua sponte, as untimely.




THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                            3

Case Nos. 2021-A-0039, 2021-A-0040, 2021-A-0041, 2021-A-0043